Citation Nr: 1042493	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's May 2005 claim 
for a TDIU due to service-connected disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for entitlement to a TDIU due to service-
connected disability.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total (100 percent), when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one service-connected disability, it shall be 
ratable as 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent disability or more.  38 C.F.R. 
§ 4.16(a).  The Veteran meets the criteria under 38 C.F.R. § 
4.16(a).  He is currently rated 80 percent disabled, based on the 
following ratings: 40 percent disabled for diabetes mellitus, 
type II, with diabetic retinopathy of both eyes; 30 percent for 
posttraumatic stress disorder (PTSD); 20 percent for peripheral 
neuropathy of the right lower extremity; and 20 percent for 
peripheral neuropathy of the left lower extremity.

In a claim for TDIU due to service-connected disabilities, 
consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board 
notes that, according to a letter sent by the Veteran's former 
employer in September 2005, the Veteran last worked in June 1992.  
In his February 2006 notice of disagreement, the Veteran stated 
that he has a high school education, and that he never attended 
college.

The Veteran, through his representative, asserted in October 2010 
that his service-connected retinopathy has gotten "so much 
worse, that though he is capable of seeing, his vision has 
blurred to an extent that would prevent him from being an 
effective worker."  A new VA examination is required because the 
Veteran was granted service connection for that condition in 
February 2009, after his most recent examination to determine his 
employability in October 2005.  The examiner must have the 
opportunity to determine whether the Veteran is employable in 
light of all of his service-connected conditions.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the extent of his 
service-connected vision difficulties may have significant 
bearing on the Veteran's employability, because the October 2005 
VA examiner has opined that the Veteran's service-connected 
diabetic peripheral neuropathy "would affect his ability to 
perform an occupation requiring moderate to heavy physical 
activity....[but] would not affect his ability to perform any 
sedentary occupation or occupation requiring light physical 
activity."  The Veteran's ability to see could impact his 
ability to perform sedentary occupations, or those which require 
only light physical activity.

A new VA examination is also required because the Veteran's most 
recent Compensation and Pension (C&P) examinations of his service 
connected conditions were provided in October 2005 and December 
2005-five years ago and four years and ten months ago, 
respectively.  Moreover, as noted above, the Veteran's 
representative has alleged worsening in his service-connected 
conditions.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month-old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the last examination); cf. Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, 
without an allegation of worsening, does not warrant a new 
examination).

On remand, the Veteran should be provided with new examinations, 
by appropriate specialists, to determine the extent and severity 
of his service-connected diabetes mellitus with diabetic 
retinopathy of the eyes, PTSD, and peripheral neuropathy of both 
lower extremities, and whether he is capable of maintaining 
substantially gainful full-time employment in light of those 
service-connected disabilities.  38 C.F.R. § 4.16.

The AOJ should ask the Veteran to identify all health care 
providers that have treated him for his service-connected 
disabilities, and attempt to obtain records from each health care 
provider he identifies that might have available records, if not 
already in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated him for his 
service-connected diabetes mellitus with 
diabetic retinopathy of both eyes, PTSD, and 
peripheral neuropathy of both lower 
extremities, and attempt to obtain records 
from each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In particular, 
obtain the records, if any, from January 2009 
to the present.  If records are unavailable 
and future attempts to retrieve the records 
are futile, please have the health care 
provider so indicate.

2.  After completion of the above, schedule 
the Veteran for VA comprehensive examination, 
by appropriate specialists, to determine the 
current severity of his service-connected 
PTSD, diabetes mellitus with diabetic 
retinopathy of both eyes, and peripheral 
neuropathy of both lower extremities.  The 
examiners should review the claims file, and 
note this review in their reports.  All 
indicated tests and studies should be 
undertaken.  

The examiners should (a) comment generally on 
the functional and industrial impairment 
caused by the service-connected disabilities, 
(b) determine the extent to which each 
impairment contributes to the Veteran's 
employability or unemployability, and (c) 
indicate whether the service-connected 
disabilities together result in the Veteran's 
unemployability.

The examiners should provide a rationale for 
all conclusions reached.

3.  After completion of the above, the AOJ 
should readjudicate the claim.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




